                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                  FORT WORTH DIVISION

LISA J. TADLOCK,                                       §
                                                       §
        Plaintiff,                                     §
                                                       §
v.                                                     §      Civil Action No. 4:20-cv-1253-O-BP
                                                       §
LYDIA FIERO WILLINGHAM, et al.,                        §
                                                       §
Defendants.                                            §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        On April 23 and May 5, 2021, the United States Magistrate Judge made Findings,

Conclusions, and a Recommendations in this case. See FCR, ECF Nos. 19, 20, 22. No objections

were filed, and the Magistrate Judge’s Recommendations are ripe for review. The Court reviewed

the proposed Findings, Conclusions, and Recommendations for plain error. Finding none, the

Court accepts the Findings and Conclusions of the Magistrate Judge.1

        Accordingly, it is ORDERED that Plaintiff’s Motion to Dismiss Without Prejudice for

Lydia Willingham and Ron Cope (ECF No. 18) is GRANTED, and the claims against Defendants

Lydia Willingham and Ron Cope are DISMISSED without prejudice.

        SO ORDERED this 6th day of May 2021.


                                                           _____________________________________
                                                           Reed O’Connor
                                                           UNITED STATES DISTRICT JUDGE


1
  It is apparent from the record in this case that Plaintiff did not pursue any of her claims to a conclusion on
the merits, despite months of litigation that required Defendants to expend significant time and energy and
incur attorney fees in defense of this suit. While the Court takes no position on the merits of the claims
here, Plaintiff is reminded that our busy justice system can ill afford to entertain “frivolous, malicious, and
meritless complaints that unduly burden scarce judicial resources.” Young v. Leonard, No. CIVA G-04-
313, 2006 WL 3447662, at *1 (S.D. Tex. Nov. 21, 2006).
